         Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 1 of 14




   Moorish Americans - Aboriginal and Indigenous Natural Peoples of the Land
              Northwest Amexem / Al Morroco / North America
                             ~ The North Gate ~



To: Citation Processing Center
    P.O. Box 55890
    Boston, Ma, 02205                                                                          ......,
                                                                                               =
                                                                                               ......,   z
    John Joseph Moakley Courthouse
                                                                                     0~
                                                                                     - (/)
                                                                                     (/')·
                                                                                               =
                                                                                               J>
                                                                                                         ()
                                                                                                         r
                                                                                     -1 0      C
    One Courthouse Way                                                               :;o -
                                                                                     -   (/)
                                                                                                         rn ,,
                                                                                                         ;a _
                                                                                     0-1         I
    Boston, Ma, 02210                                                                -I :;o    O"             r
                                                                                     Oo
                                                                                     il -1
                                                                                                         Wm
                                                                                     s: o
                                                                                     J:> O
                                                                                               "w
                                                                                               ::ii:     0 0
                                                                                                         -n
                                                                                     (J) C               -n
             Petitioner's Affidavit of Fact, Evidence, and Information               en ::u
                                                                                     . -l      w         0
                                                                                               C)        m
(Al) Richie Accime                                               August, 2020 A.D. = 1441
M.C.
124 Arman dine St.
Dorchester, Ma, 02124


Petitioner/ Accused I Witness: (A l) Richie Accime, Natural Person, In Propria Persona (Not Pro
Se) and not 'Cognate' to, nor related to, any 'Norn de Guerre ' nor to any other fictional entity;
created under color by the unclean hands of others through Misrecital or ' Artificial Legal
Construct'; nor a 'Man-of-Straw'; as written, typed, photocopied, rrusrepresented, or deceptively
scribed in ALL CAPITAL LETTERS by the unclean bands of others. This is to indicate and note
there is no corporate contract held by implication, or direct consent from myself and the
UNITED STATES OF "AMERICA," either through "Birth certificate," "Power of Attorney," or
any other instrument used to undermine and or waive "Universal Human Rights," "Rights of
Natural and Indigenous People," Any response and/or appearance is NOT CONSENT TO
STATE JURISDICTION.

Reference: Ticket No. T2111443

Dated: July 23 , 2020 A.D.

Instrument issued by: State Trooper I.D. Number 4497


                    Affidavit of Facts/ Subject Matter/ Cause of Action :

 Demand to Vacate and to Void Notwithstanding Tickets/ Suits/ Summons/
                               Citations
          Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 2 of 14




    Which are in violation of the Substantive Rights of the Natural People and Citizens; and
   affirmatively ruled as unconstitutional by the Supreme Court of the United States of North
                                            America

   Anti-constitutional Ticket - Instruments Issued Under the Quasi- Criminal, Private-Entity
Authority of STATE POLICE ASSOCIATION of MASSACHUSETTS., And Its Officers of the
                        COMMONWEALTH of MASSACHUSETTS;

                      United States of America Republic, North America


Declaration of Petitioner's Status:

I, the Petitioner, Richie Accime, state and Publish for the Record:

My ' Declaration of Status': Aboriginal/ Indigenous Natural Person; Freehold by Birthright,
Inheritance and Primogeniture; Affirming my Substantive Rights to Travel upon the public
Roadways and Highways, in harmony with the Highest and most supreme Law of the Land.

I Am to be presented 'In Propria Persona' (Not Pro Se); and not 'Cognate' to any 'Norn de
Guerre' or any other such like fiction entity; created by the hands of others by way of Misrecital
or 'Artificial Legal Construct' ; nor a 'Man-of-Straw' ; as written, typed, photocopied, or scribed
in ALL CAPITAL LETTERS). I am a Natural Dweller and Natural Citizen in, of, and on the
Lands ofmy Forefathers Bfore acts of Genocide, Colonialism, and Integration-

         Northwest Amexem / Northwest Africa/ North America/ The North Gate.

References:

Declaration Of The Rights Of The Child - International Law - 1959: Principle 3:
"The child shall be entitled from his birth to a name and a nationality''.

Universal Declaration Of Human Rights Of 1948 - General Assembly: International
Law: Article 15:
(1) Everyone has the right to a nationality.
(2) No one shall be arbitrarily deprived of his nationality nor denied the right to change his
nationality.

Universal Declaration of Human Rights : International Law: Article 20:
( 1) Everyone has the right to peaceful assembly and association.
(2) No one maybe compelled to belong to an association.

The Rights of Indigenous People E/Cn. 4/Sub. 2/1994/2/Add. l (1994). Part 1, Article 5:
Every Indigenous Individual Has The Right To A Nationality.
         Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 3 of 14



Treaty of Peace and Friendship Between Morocco and The United States: 1787 / 1836

Treaty of Marrakech - Supreme Law of the Land

United States Executive Order 13107: "The Implementation of Human Rights Treaties"
Jurisdiction:

Article VI, Clause 2 of the United States Constitution

    Clause 2: This Constitution, and the Laws of the United States which shall be made in
  Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the
   United States, shall be the supreme Law of the Land; and the Judges in every State shall be
     bound thereby; any Thing in the Constitution or the Laws of any State to the Contrary
                                        notwithstanding.


 HERE NOW the Alleged Accused, and Petitioner, Richie Accime, In Propria Persona; a
'Natural Person ' and NOT a 14th Amendment Corporate Person nor a 'Norn de Guerre'
construct, whose Substantive Rights have been violated and abridged; standing squarely "In
Propria Persona, Sui Juris" and upon my Birthright Nobility, being 'In Life', duly Affirmed by
my bloodline (0- / O+) and under allegiance to the Most High Supreme, the Moorish American
Nation; Organic 'Right Law' Republican Form of Government, North America; and Being "Part
and Parcel" of this organic said Government; do squarely Affirm and Attest to the Truth.


I am appearing ' Specially' and not ' Generally'. To demand for this Court to have the following
Alleged Tickets / Suits / (misrepresented) Bill(s) of Exchange: Numbered "T2111443" , and the
unlawful and 'colorable' proceedings, unlawful warrants, etc., related to them, declared as
Vacated; as Void; and as lawless Tickets / Suits/ Summons / Citations / (misrepresented) Bill(s)
of Exchange, For the Court' s lack of 'Subject Matter Jurisdiction '; the lack of 'Personam
Jurisdiction'; the lack of 'Due Process'; the lack of an ' Injured Party' (Corpus Delicti); and that
the State does not, nor does any of its subordinate corporate Entities or Agent(s), have any lawful
right or lawful authority, to transfer or convert the exercising of a 'Right' into a ' Crime'; nor
does the State possess such authority; nor does any of its franchised corporate Entities, Agent(s),
or Officers possess, the lawful right, or authority, to punish, to incriminate, or to charge anyone
with a ' Crime', absent of a ' True Bill ' and 'Indictment' by a Grand Jury; or to injure, or to
intimidate, or to threaten any Natural Person / People or Citizen(s) for enjoying or exercising any
            Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 4 of 14



' Substantive Right' (or any other secured ' Right') exercised by them, and secured for the people
by the Established Law of the Land.


  Reserving all Rights secured for the Natural Person / People and Citizen(s), under the Most
High Supreme Al, Supreme Law of the Land; and Reserving all other Natural Rights, Divine
Rights, Substantive Rights, Liberties, Privileges and Immunities, Reserved for the People and
Citizens; secured under the Authority of the Constitution for The United States Republic of
North America; and by International Law; to which the Judges of every State; the Officers of this
Court; all State Agents / Agencies; all other Contractors, Officers and / or Representatives of, or
for, MASSACHUSETTS or the Officers or Agent(s) of the foreign State of MASSACHUSETTS
Corporate Entity, are Bound to uphold, to support, and to respect, by Law and by Oath, the
Supreme Law. It is further stated, for the record, that the State' s hired Officers, Employees,
Agent(s) and Entities (being the same, in partnership) are Bound, to support and to uphold the
Constitution for The Unites States Republic; and that the unlawful theft (under a color-of-law) of
my personal Liberties, Rights, Immunities, Person, or Property; being Held, Abridged, or
Arrested by any Official, Person(s) or Agent(s) contracted by the Officers of Court name here,
Incorporated, or by its Employees, for monetary ransom, or legal extortion by virtue of (voided
Due Process action(s); or for any other extorting or 'colorable' purposes, is a violation of the
Substantive Rights of myself; a crime against the sacred Trust of the Natural People; a violation
of 'Fiduciary Duty'; An ' Abandonment of Office '; a ' Perjury of Oath '; and repugnant to the
Constitution. These conspired acts of collusion and practices of abusing authority are by ' Co lore
Officii'.


Ticket(s) / Suit(s) / Summons / Citation(s), etc., are all ' Bills of Exchange'. Anyone who is
served with these ' implied in law' - contract - Instruments, should be made cognizant of having
the ' right' to be served the 'Original' copy of the said Instrument; and their right to sign the
Original Instrument, and pay it on the spot.


And if the Police Officer(s) or Agent(s) denies the recipient the capacity to do so, then the
Ticket(s) / Citation(s) / Bill(s) of Exchange are voided, as the process is unlawful in its nature in
the first instance. The Natural Person(s) being (effectively) imposed with these Instruments are
          Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 5 of 14



systematically denied the ability to receive the 'Original ' copy of these Instrument(s) / Bill(s) of
Exchange / Presentment(s), and thus the 'proper service' principle of due process is 'Colored'.
The recipient is, thus, disabled to 'return' the Original Instrument(s) / Presentment(s) / Bill(s) of
Exchange to the issuing 'Drawer', appearing to 'not' have been willing to accept the
Original, and thus 'Honor' the 'Bill(s) at the instance of the issuance of it / them. This contrived
violation of 'Due Process ' of Law ultimately manifests (in Court) with an Administrative /
Minjsteria] Court ' decision ' or ' conviction ' made or levied against the unsuspecting, so-called,
'Violator' . This act is a supreme violation against Article III of the Constitution, and is void of
law - essentially a nullity.


It is reasonable for any Natural Person(s) or Citizen(s) to assume that the Municipal Court
would recognize such ' Improper Service' as being void of law; and that such an improper
service, as prescribed and defined under 'The Bills of Exchange Act' , constitutes
'Misrepresentation' and 'Negative Misprision '.


In order for a 'Bill of Exchange' or 'Presentment' (which Ticket(s) / Citation(s) / or Summons all
constitute) to have and possess lawful validity, the Drawer has to have, and bas to possess, the
authority and knowledge to create it. Police Officers, establishing for themselves, the position of
Drawer(s); and any other person(s) or Agent(s) who issue such quasi - judicial instruments, are
aware of the facts of law, concerning these Instruments ' and their violation - of - due process
nature.


Policemen and other Municipal Agents (Drawer(s) have been, and are, continually violating the
Natural People and Citizens. They create the conditions that (falsely) establish that the Natural
Person(s) and Citizens, to whom the Drawer / Policemen or Agent(s) issue such Ticket(s) /
Suit(s) / Summon(s) / Citation(s) / (misrepresented) Bill(s) of Exchange, go into 'Dishonor' and
are, thus, convicted in Court by Default and Dishonor, by way of the 'misrepresented' process.
This causes the recipient(s) of such Instruments to appear (under threat, duress, and coercion)
before the non-Article III Murucipal Court(s), as a 'Drawee' in 'Dishonor' . The Court Officers
are well aware of this ' constructed' faulty process; and are aware that the recipient of such Bill (s)
of Exchange - Instruments should be given the ' Original ' copy of the Ticket(s) / Suit(s) /
          Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 6 of 14



Summons / Citation(s) Bill(s) of Exchange; in order that the unsuspecting recipient may have the
opportunity to Return, or satisfy or Honor the 'payment' Demand of pre-prescribed and adjudged
payment to the Drawer / Policeman / Prosecuting Witness/ Accuser, being the creator of, and
issuer of, that Bill(s) of Exchange Instrument. Policeman or other Agent(s) who issues such
Instruments; and address them to others, are, by legaJ definition, the 'Drawer' .


The possession of weapons by anti-constitution OfficiaJs, Policemen and other corporate
Agent(s); and their practiced enforcement of a Color-of-Law; and the applying of, and the using
of, contemptuous methods and the issuing of misrepresented Instruments, to subvert Due
Process; and their practiced abrogation of, and their suppression of, ' The Bill of Rights' ; and
their addressing of other violations made by, or initiated by, the State, or by its
franchised Officers, Agent(s) or Agencies, have been, and are used and initiated to rob, to
threaten, to intimidate, or to injure the Natural People and Citizens. AJl of these acts are
violations of Established Law. The Supreme Court of these United States, under the command of
its 'Republican Form of Government' , as Established under the Constitution for the United
States, has ruled that such actions, laws and ordinances, on the part of the State, it Officers, and
its Agents, are a ' Color-of-Law' and are unconstitutional. These collective ' Colore Officii ' acts
and laws, initiated under a ' Color-of-Authority' are in violation of Title 18, Chapter 13, Sections
241 and 242 of The United States Codes of Law; and are also in violation of Title 42 of the
Codes of Law for The United States of America.


                                   'Supreme Law of the Land'


  The Senators and Representatives before mentioned, and the Members of the several State
Legislatures, and all executive and judicial Officers, both of the United States and of the several
States, shaJl be bound by Oath or Affirmation, to support this Constitution; but no religious Test
shall ever be required as a Qualification by any Office or public Trust under the United States.




                    United States Supreme Court Decisions - Stare Decisis:

(Original Jurisdiction - Article III: Rights of Travel / Substantive Rights)
         Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 7 of 14




    The Right to Travel; The Right to Mode of Conveyance; The Right to Locomotion are all
           absolute rights, and the Police can not make void the exercise of rights.
                          State v. Armstead, 60 s. 778, 779, and 781:

The Right to Park or Travel is part of the Liberty of which the Natural Person, citizen cannot be
    deprived without "due process of law" under the Fifth Amendment of the United States
                                          Constitution.
                               Kent v. Dulles 357 US 116, 125:

The State is prohibited from violating substantive rights. Owens v. City, 445 US 662 (1980); and
it can not do by one power (eg. Police power) that which is, for example, prohibited expressly to
     any other such power (eg. Taxation/ Eminent Domain) as a matter of law. US and UT v.
Daniels, 22 p 159, nor indirectly that which is prohibited to it directly. Fairbanks v. US 181, US
                                          283, 294, 300:

Traveling in an automobile on the public roads was not a threat to the public safety or health and
 constituted no hazard to the public, and such a traveler owed nothing more than "due care" (as
regards to tort for negligence) to the public and the owner owed no other duty to the public (eg.
   State), he / she and his / her auto, having equal rights to and on the roadways / highways as
 horses and wagons, etc.; this same right is still substantive rule, in that speeding, running stop
  signs, traveling without license plates, or registration are not threats to the public safety, and
                                  thus, are not arrestable offenses.
                 Christy v. Elliot, 216 I 131, 74 HE 1035, LRA NS 1905 - 1910:
                  California v. Farley 98 CED Rpt. 89, 20 CA 3d 1032 0971).
                                              -
  "The common law is the real law, the Supreme Law of the land, the code, rules, regulations,
                           policy and statutes are "not the law",
                               SelfV. Rhay, 61 Wn (2d) 261
                                                  -
    ''No public policy of a state can be allowed to override the positive guarantees of the U.S .
                                           Constitution."
                                 16Am Jur 2d., Const. Law Sec. 70:

                                                 -
           No State shall convert a RJGHT/liberty, license it, and attach a fee thereof
                                      Murdock v. Penn

Obligations of State Courts:

  The United States Supreme Court: State courts, like federal courts, have a "constitutional"
            obligation to safeguard personal liberties and to uphold federal law.
              Stone v. Powell 428 US 465, 96 S. Ct. 3037, 49 L. Ed. 2d 1067.

 The United States Supreme Court: The obligation of state courts to give full effect to federal
                         law is the same as that of federal courts.
          Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 8 of 14



                    New York v. Eno. 155 US 89, 15 S. Ct. 30, 39 L. Ed. 80.

The United States Supreme Court: An administrative agency may not finally decide the limits of
                       its statutory powers; this is a judicial function.
Social Security Board v. Nierotko. 327 US 358, 66 S. Ct. 637,162 ALR 1445, 90 L. Ed. 719.

  Therefore, the officers of MASSACHUSETTS "STATE POLICE," or subsequent local police
departments have no right to supersede their limited, inferior jurisdiction; nor do they possess the
lawful right to deny due process to the petitioner.


         The United States Codes of Law -Title 18, Chapter 13, Sections 241 & 242

   If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any
State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of any
right or privilege secured to him by the Constitution or laws of the United States, or because of
his having so exercised the same; or ...

   If two or more persons go in disguise on the highway, or on the premises of another, with the
intent to prevent or hinder his free exercise or enjoyment of any right or privilege so secured -

   They shall be fined under this title or imprisoned not more than ten years, or both, and if
death results from the acts committed in violation of this section, or if such acts include
kidnapping or an attempt to kidnap, aggravated sexual abuse or any attempt to commit
aggravated sexual abuse, or an attempt to kill, they shall be fined under this title or imprisoned
for any term of years or for life, or both, or may be sentenced to death.

   Whoever, under color of any law, statue, ordinance, regulation, or custom, willfully subjects
any person in any State, Territory, Commonwealth, Possession, or District to the deprivation of
any rights, privileges, or immunities secured or protected by the Constitution or laws of the
United States, or to different punishments, pains, or penalties, on account of such person being
an alien, or by reason of his color, or race, then are prescribed for the punishment of citizens,
shall be fined under this title or imprisoned not more than one year, or both; and if bodily injury
results from the acts committed in violation of this section, or if such acts include the use,
attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under
this title or imprisoned not more than ten years or for life, or both, or may be sentenced to
death.

   Every person or city, state, or government official who under "color-of-law" deprives any
legal citizen their legal rights and immunities is subject to civil and or criminal penalty, pursuant
to United States Code of Law, Title 18, Part 1, Chapter 13, Section 241 and Section 242. The
Ultra Virus Statutes do not protect such violating person(s) from prosecution as individual(s);
and such violator(s) are subject to ten thousand dollars fine, and / or prison.



                     Notice to Agent(s) is Notice to Principal
          Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 9 of 14




The binding 'Official Oath', and 'Oath of Ethics' taken by all present person(s), and any past
person(s), formerly holding Public Trust or Public Office; and by virtue of that Trust, are
obligated under the Authority of The United States Republic, and by the Supreme Law of the
Land, to not abridge; not to Dishonor; but to respect and protect the Substantive Rights,
Liberties, and Immunities of the 'People'. The Obligations of all Officials, holding seats of
Government, or occupying positions of authority, still stands.

Relief may be granted where the Ticket(s) I Suit(s) / Summon(s) / Citation(s) / (misrepresented)
Bill(s) of Exchange, Number, and Number 211144, or any Action(s) or 'Order(s)' arriving from
its I their construction, is Void 2111443 because the Court lacked Jurisdiction over the 'Subject
Matter'; and lacked 'Personal Jurisdiction' over the parties(s); in addition to Misrepresentation
and a denial of 'Due Process" of Law. The accusing party(s) (Police, Private Security Guards,
Officers of the Court, etc.) acted in some manner inconsistent with Constitution constraints, and
contrary to Constitutional - secured Due Process; or otherwise acted beyond the delegated
Powers granted to it/ them, under the Supreme Law of the Land. When Evidence, a Motion, or
Affidavit challenges a Ticket(s) Suit/ Summons/ Citation/ Bill(s) of Exchange, as void, the
Inferior Court and the District Court lacks discretion.

In accord with the Established Law of the Land, I, (Al) Richie Accime, move that the Judge and
Prosecutor of this Court make Void and Vacate the unconscionable suits/ ticket instruments /
(misrepresented) Bill(s) of Exchange, as their improper presentments are contrary to, and
repugnant to, the Constitution; being a violation against secured Due Process Rights; and
contrary to, and repugnant to, Oath of Ethics, Official Oaths, Fiduciary Duties, and foreign to
'Right Law' Principles.

Court name here Municipal Corporation, and its corporate - contracted Officers, Agent(s) and
Personnel, are sighted for unlawfully using the Public Trust to transfer or convert a 'Right' into a
'Crime', under a 'Color-of-Law', under a 'Color-of Authority' and under a 'Color-of-Right'.

I, (Al) Richie Accime, should be compensated for my economic losses; by way of infringements
upon my liberties; and for the mental anguish imposed upon me by being forced under threat, to
answer to 'colorable' actions, caused by Agent(s) or persons, who concurred in their 'agreed'
actions to cause my private, Divine Rights, Civil Liberties, Pursuit of Happiness, Security of
Personalty or Property, etc., to be infringed upon, confiscated, arrested or restrained in any
manner, by any acts, actions, and / or processes that, in any respect, violate:

Amendment IV: The right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall
issue, but upon probable cause, supported by oath or affirmation, and particularly describing the
place to be searched, and the persons or things to seized.

 Amendment V: No person shall be held to answer for a capital, or otherwise infamous crime,
unless on a presentment of indictment of a grand jury, except in cases arising in the land or naval
forces, or in the militia, when in actual service in time of war or public danger; nor shall any
person be subject for the same offense to be twice put in jeopardy of life or limb; nor shall be
         Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 10 of 14



compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty,
or property, without due process of law; nor shall private property be taken for public use,
without just compensation.

Amendment VI: In all criminal prosecutions, the accused shall enjoy the right to a speedy trial,
by an impartial jury of the state and district wherein the crime shall have been committed, which
district shall have been previously ascertained by law, and to be informed of the nature and cause
of the accusation; to be confronted with the witness against him; to have compulsory process of
obtaining witnesses in his favor, and to have the assistance of council for his defense.

Amendment VIIl: Excessive bail shall not be required, nor excessive fines imposed, nor cruel
or unusual punishments inflicted.

Amendment IX: The enumeration in the Constitution, of certain rights, shall not be construed to
deny or disparage others retained by the people.

Amendment X: The powers not delegated to the United States by the Constitution, nor
prohibited by it to the states, are reserved to the states respectively, or to the people.

Article ill, Sections 1 and 2, of the Constitution; Article VI of the Constitution; and the
Rights of Indigenous Peoples. Part 1, Articles 1 through 6

   These Unconscionable Ticket - Suits / Summons / Citations / are (misrepresented) Bill(s) of
Exchange, Number 211144 should be Vacated and Dismissed, as they originate from a non-
judicial entity, through acts of 'Misprision', Improper Service, and a ' lack of Due Process ', to
wit

    1. The absence of a sworn Affidavit, Oath or Affirmation (as required per 4th Amendment)
       and not accompanying the Suits / Tickets / Bill(s) of Exchange - Number 211144 and
       Number 381170, renders them void; and thus, by their unlawfully- imposed sanctions, a
       violation of 'Due Process'
    2. The absence of a lawfully required indictment from a legitimate grand jury, due to the
       accusation of a 'crime'


    3. A lack of ' Corpus Delicti ' - there is no injured party.

    4. The lack of a Jury of my own National Peers, to examine substantiated and documented
       evidence, to determine whether or not I violated the Law of the Land or whether the
       Officers or Personnel of (City here) violated the Law of the Land; with all supporting
       Exhibits and Witnesses and Claims (not waived); and all other points of Due Process and
       de jure Law, including the 'nature' of the charges, etc., entered into evidence for the
       Public Record; in accord with 'Due Process '; which has not been waived by me, is not
       waived by me; nor ever intended to be waived by me.
      Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 11 of 14



5. The private corporation of Court name here, through unlawful actions committed by its
   Officers, Agent(s) and Personnel, under its ' contract' and claimed authority - seized my
   Rights, Liberties and / or Private Property under a ' Color-of-Law' and without Due
   Process of the Law; and did not proceed with fair or just notification or compensation, as
   commanded by the Law of the Land; causing me the loss of the rightful, lawful, and
   Substantive Right to use, to enjoy, to exercise, and to possess my Rights, Liberties, and /
   or Private Property.




6. The Supreme Court has consistently ruled against such ' Color-of-Authority' and
   'Racketeering' activities, and the evidence is, hereby presented to this Inferior Court, in
   order that the Officers of this Court may have the opportunity to rectify and to correct, for
   the record, such acts. These (Lack of Due Process) proceedings are in violation of the
   ' Oath of Office ' taken by the Judges and Prosecutors of every State; and in violation of
   'The Code of Ethics ' for all Law Enforcement Officers; an Oath which all Policemen are
   required to take and to sign. These Oath - bound Instruments (public records) shall be
   entered into evidence in support of my defense, and supported by the Supreme Court of
   the United States. And I demand that any Officer of the Court, or any other Agent(s) or
   Person(s) contracted by the Court or its Officers,, who contends or contests that they are
   not Obligated to support and to uphold the Constitution for (State Here) ; and to not
   support the Constitution for The United States Republic of America, then let that
   Agent(s) or Person(s) be sworn in, or affirmed 'For the Record ' and Testify for the
   Record, in support of, or contrary to, the Constitution, and The 'Oath of Ethics', etc.


7. If the Officers of this Court, and / or any Agent(s) and / or Person(s) hired by, or
   contracted by them, to arrest, to fine, to detain, or to do any form of tort or injury to me;
   and whosoever executes an official act or actions, contradicting or contrary to, their
   'Fiduciary Duties', as delegated to their Offices or to their positions of Public Trust; and
   if the same Agent(s) or Person(s) insists upon violating my Rights, Liberties and
   Immunities (secured by Nature and by National and International Law); and if the same
   Agent(s) or Person(s) insists upon violating my Rights, Liberties, and Immunities,
   secured by the Constitution for the United States Republic, and by the Common Law
   Customs of Civilized Government; and violating the secured- Rights of the Natural
   People and Citizens, I retain the right to Remedy and Suit to regain and to Secure my
   Rights, Liberties, Immunities, Personalty, and / or Property; and retain my Right to Due
   Process under the Law.


8.    If any Officers, Agent(s) or Person(s) in this Court has any objection to the 'Law of the
     Land '; or if anyone objects to the Constitution in any manner or form, the let that
     Official, Agent(s) or Person(s) be sworn in and testify to that effect. If there is no one to
     object, for the Record, Tmove that this Court recognize the limited authority delegated to
     the Court; and the limited authority delegated to any and all Officers of the Federal, State,
     and Municipal / City Officers. I move that the Presiding Officer(s) (Prosecutor and
         Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 12 of 14



       Judge) of this Court acknowledge the reason that Government and Constitutions exist;
       and to Dismiss these misrepresented instruments(s) and thus the false and unsupported
       charges conjunctive to them, which violate the IV V, VI, VII, VIII, IX and X
       Amendments to the Constitution; and that the perpetrators of these acts of 'Malfeasance'
       compensate me for my economic injury; for the loss of the use of, and the enjoyment of,
       my Rights, Liberties, Immunities, and / or my Personalty or Property; and that I be
       compensated for the loss of my time from work to answer (under threat, duress, and
       coercion) to unlawful procedures; and that I be relieved from , and / or compensated for
       any arbitrary demand(s) made (under a ' Color-of-Law) for the ransom / bail, if such was
       demanded of me for the recovery of my Rights, Liberties, Immunities, Personalty,
       Property, Person, Conveyance(s) or any other Papers, Things, or Effects, from those
       contracted Agent(s) or Person(s) executing an act or actions under the authority of the
       Court or (city here) and its Personnel / Contractors, to commit violations against my
       Natural Person by abridging the Constitution, Treaty(s), or by violating Amendments IV,
       V, VI, VII, VIII, IX and X of The Bill of Rights, Established in the year 1791 A.D. by
       way of the establishment of the Republic.

    Amendment IV of the Constitution for the United States Republic, North America:
The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures shall not be violated, and no warrants shall issue, but upon
probable cause, supported by oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.

                                            AmendmentV
    No person shall be held to answer to a capital, or otherwise infamous crime, unless on a
presentment or indictment of a grand jury, except in cases arising in the land or naval forces, or
in the militia, when in actual service in time of war or public danger; nor shall any person be
subject for the same offense to be put twice put in jeopardy of life or limb; nor shall be
compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or
property, without due process of law; nor shall private property be taken for public use, without
just compensation.

                                           Amendment VI
    In all criminal prosecutions, the accused shall enjoy the right to a speedy trial, by an impartial
jury of the state and district wherein the crime shall have been committed, which district shall
have been previously ascertained by law, and be informed of the nature and cause of the
accusation; to be confronted by the witnesses against him; to have compulsory process for
obtaining witnesses in his favor, and to have the assistance of council for his defense.

                                          Amendment VII
   In suits at common law, where the value in controversy shall exceed twenty dollars, the right
to a trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise reexamined in
any court of the United States, than according to the rules of the common law.

                                         Amendment VIIl
         Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 13 of 14



   Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.

                                         Amendment IX
   The enumeration in the Constitution, of certain rights, shall not be construed to deny or
disparage others retained by the people.

                                            AmendmentX
    The powers not delegated to the United States by the Constitution, nor prohibited by it to the
states, are reserved to the states respectively, or to the people.

            Article VI, Clause 2 and 3 of the United States Republic Constitution

Clause 2: This Constitution, and the Laws of the United States which shall be made in
Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the
United States, shall be the supreme Law of the Land; and the Judges in every State shall be
bound thereby; any Thing in the Constitution or the Laws of any State to the Contrary
notwithstanding.

Clause 3: The Senators and Representatives before mentioned, and the Members of the several
State Legislatures, and all executive and judicial Officers, both of the United States and of the
several States, shall be bound by Oath or Affirmation, to support this Constitution; but no
religious Test shall ever be required as a Qualification by any Office or public Trust under the
United States.

                      The Supreme Court of the United States Republic

   The Supreme Court of The United States Republic of America has Addressed the Substantive
Law of the Land, Dealing with the States' Officials, Officers and Agencies violating and
abridging the Substantive Rights of The People, to the effect that:

        The State ofMASSACHUSETTS and STATE POLICE ASSOCIATION of
  MASSACHUSETTS Incorporated; its Officers; the Prosecutor; and any Agent(s), Personnel,
 Employees, and / or Contractor(s), being a party to, or claiming to be, a party of interest in any
              case, under a Color-of-Law, as in this case, are in violation of the
        United States Codes of Law -Title 18, Chapter 13, Sections 241 & 242.

   The Prosecutor and Judge of this Ministerial Court: All "Lack of Due Process" claims and
charges should be 'Dismissed' for Want of Jurisdiction, and Conflict of interests.



    I 'Affirm' that all statements, facts, and information, presented in this Affidavit / Writ, are
correct and true; and are presented as Evidence - "Exhibit A" 'for the record'. I, furthermore,
state that the foresaid Exhibit, Evidence, Information and Facts are placed in Evidence in this
                                           ..
        Case 1:20-cv-11467-FDS Document 1-1 Filed 08/07/20 Page 14 of 14



case, as I am reserving my right to 'Present' my own 'Proper Self by Sovereign Right, and
Affirmed to the best of my knowledge and belief.




IAm:         \
         Ct111 -r&tiue       bme
 Witness: Natural Person, In Propria Persona (and not Pro Se) - Authorized Representative
     All Rights Reserved: Special Appearance under Threat, Duress and Coercion.

                      Notice to Agent(s) is Notice to Principle.

c.c.
United States Attorney General (certified)
M.D.N.M.- Human Rights Violations and Records
United Nations - Rights of Indigenous Peoples - Violations



Documents of Aboriginal and Indigenous Natural Peoples of Northwest Amexem / North
America - North Gate. M.D.N.M.
